  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Albert Russo
  CN 4853
  Trenton, NJ     08650
  (609) 587-6888
  Standing Chapter 13 Trustee



  In re:
                                                              Case No. 20-17570 / MBK
  Jeremy R Askew
  Lisa J Burke-Askew                                          Hearing Date: October 6, 2020 10:00 am

                                                              Judge: Michael B. Kaplan
                                     Debtor(s)
                                                              Chapter: 13


                          TRUSTEE'S OBJECTION TO DEBTOR(S) CHAPTER 13 PLAN


Albert Russo, Standing Chapter 13 Trustee, objects to the Debtor(s) Plan for the following reason(s):

           The debtor has failed to supply the Trustee with the following document(s):
               Proof of 2 month's income - for Debtor for July & August , 2020.

               A copy of the homeowner's insurance renewal declaration - that shows name and
               address.

           The debtor(s) is not paying all disposable income into the plan pursuant to either
           Schedules I & J or Form 22C based upon the Trustee's review of the income and tax
           returns provided.      The Trustee's calculations are higher for the following reason(s):
           Verified income leaves monthly disposable income of $807.89.

           Need to file Pre-Confirmation Certification.



WHEREFORE, Standing Chapter 13 Trustee, Albert Russo, objects to confirmation of the plan.


                                                                /s/   Albert Russo
                                                                Albert Russo
                                                                Standing Chapter 13 Trustee
                                                                by: Mary Krieger, Staff Attorney
